jc-
                                                                                  246



           OFFICE    OF THE   ATTORNEY    GENERAL      OF TEXAS

GROVERSELLERS
ATTORNI?Y GENERAL



Bon. Chas. A. Teach
&nautg Auditor
Records Bldg.
Dallas, Texas

Dear   Slrr                   oplnfon .lIo. O-625
                              Rea Under uhat




                                                    * preseata for the    '
                                                     the authority of the




                                           preesnted to4he        CoauUe-
                                           reoo~endntlon     on aone two
                                           te,  recommending   to the




                    That the eaeeesa&ta     Lnvelved are fQP>thc          $Z8rs
Eon. Chss. A. Toauh, page 2



          (4) That in eech case the omer                           did not render the
property for tmtioni   but the a~aesament                          v&s made bf the
Assessor;
          (5) SuCh 8esefimaents wer8 made by the Aseeasor in
gd   faith, t&m    intO OfN8ider8tioD the esaesstd V8heE   Of
II~pmat&ng property upon auoh general infonmtlon 8s he b8d;

             (6) Apparantly, the e8m reeaon for the ~COIEmendB-
tion    by    the
               Aaseseor r0r 8 08noell*t2on OF redpotion In the
&~~~B#JIwz&,S vet3 th8t the 88BeBUmntu  vere excessive;
                (7) The regul8rWy of the prooedukpwswd                               by the
ASlleBBOr      in maklng the ea8eaemnt Is not questioned;




          (9) 2h8$ #e.tUes   involved based &on iaid~aeaes'a-
Wiatb &,&ec~~~~d&illxiqutmt before protest ~80 mede by the
~mx-4        i&8$     the     8mae~8@dS      w8re   eWXiaBiVe.


                                                         86      to the Goaniealtie;ra
                                                              .,Of ~%fJUti&+dBloni:-srang~Oli:~‘~~



                             equel.I.Ge,.and
                                          eorrect.88sb8aY3nta
                              and when 80 reai~Sa.~:.eq~lzed,
        aI@ ce'rre&ted;the
                ,.         M6e shrll be 8ppFoVed.'

                    Arldole     72x8,     v. R. c. s., prevldes as follo!m

             "The Assesisor of Taiaa eh8l.l subadt-all the list8
        Or'PIQ~rtg re@ered to hl.& prior to the fir8t bland8y
        in June ~to the 308rd of siqw&sation 0r ~WII oOunt~.~on
        the first ~Monday l.n June .or 8q ,soon~the~efte~ l#-
        PJriiblik;for t&&r inepaotloa, eppzWU.,.aorreq.$+& ..
        or e@ItibZ8tiOIL kfter aaid Board ahall h8ve rs'
        the OOr*eoted 'wad approved list of tti8blti @sop
        the ~~~stior,oi~tsxea   ahell mooead to aaaeia alX+&e
                                                                      248

 fion. Chas. A. Tosch, page 3



           Article 7223    V. R. C. S.   providez:

           "The Aesetsor of T6X6B ehall aft&r his list Of
      unrendered, real snd personal property shall have been
      examined, corrected 8nd approved by the Board of Bquall-
      zation aa provided by law, prepare and make out his rolls
      or books of all unrendered real snd personal property
      listsdby him in the msnner and form prescribed by the
      Comptroller."

           There are tvo ssseasment rolls, ths rendered and
                                               if the requlre-
 the uursndered, fixing tarsble liability, 6.1~3
 Ilu)nts
       of ths etatute 8rs folloved, one 16 just 86 valid 88
 the other, and each oonstltutes the bada  upon uhioh the
 Tax COlleCtOr prOCeCd6 to Collect the taxes 866e66ed ag8lnSt
-the %wner. Article 7253, V. R. C. S., provldesr
           "When ang tsx collector shall have received the
      rtisessmsnt rolls or book6 of the county, he shall
      receipt to the wmmissloners oourt for the same; and
     ~6ad rolls or books ahall be full and sufflolent ruthor-
     'ity r0r said oollector.'to receive and oollect the tsrres
      therein levied."

         :. @e foregoing statgtes comprehend the dutlii and ..
 .Powera~o~~theTax~Aa6e66or~8nd   the Cosssl68ioner8 Court,
 ~8lttingaa.a 308ml~r ~@28l~t8tion, in80rm      86 pertinent
 t0 the ~inq&ry'berors US.    The deolslona 0r the Oomml6aloner6
 @Xl%, Sitting 86 8 -8l'd Of Gqtii68tiOIl    Within  the PUPVieW
 or lts~.juriadiotign, in the 8bsenoe 0r rr8udor    orber p'8teXIt'
 v~0lstlona~~orthe Lsu, axe r-1     end not subject to ooU8ter81
 btteok.  Thla has long been the settled law of'this State.
 TVO rather reosnt cases namely, State et 81. v. Houser,
  SuPrem Court of TexasI 156 s. Ii. 968, aud Viokery v. State
  coo- APP.) 1% 8. W. (26) 760, so hold. We quote from ths
 fir@. case mentioned 86 follov6r
            sour courta h8ve repeatedly held that the decisions
      or  tar:b0-8    in the m8tter or v8lu8tion an  quS81-
       udi~L*5 in n8tIWe:'8nd, therefore, in the absenos 0r
      4 mud   or other obvious violation of the 18w. such deoi-
      aion are not subject to oollatersl 8tt8Ck. ,It h86
      gh0 been held tb8t suoh vs.lu8tlons will n0t be set
      aside tircly upon a shoving that the ssme are. in fact
      sxcessive. If 8 board fairly snd'honestly endeavor6
      tO fix 8 just valuation for taxing purpose6,   8 mi6tako
      On ItS part under such crlrcumstsnces IS not subject t0
      pBVht by the courts. A . .s




                      -.
Bbn. Chas. A. Teach, page 5



          The jurisdiction of  the COaPdn6l~6l~~ Court la
defined in the latter port or.sea.  18 of euld Art3016 5,
BUpP,?,,   ti   the    idloving       votiat

             "The couuty oOmml86lOrw 80 aho86n, vith the.
        county 311-e an prualdlng oiflce~, uhall oompo~e the.
        .aounty oomal8rioners aourt.~ and lhell ubrol’ae ruoh
        powers end jurlsdiotlon over all oounti bu5ln666~86
        ia confarred by thf.8 oonetltutlon uad the law8 of the.
        state, or may be hereaft6F pmsorlbud.*    (~has1.r ouri)

                lie think,        hoverer,      &here i# an axprem             llmltatlon
upon the juriedlation thuo .oapierred, that  16, It met be
*county buaines8." menlo tlng     Wlth lathe 8OOp oefth ejur le-
diction thua conferred such j-t8       import *eritJ, and are
not rubj6c-Eto oollateral attaok.

           In a former option   of thle depurtadat,                             iio.f-2912;
what constltutee noounty buaine86" he been~ell                                 dfpreeeed,
and we quote  from aalrl opinltan a8 iollowsc

            "The tern *aounty brulneee~ ehould be given a broad
       end Ube~al oonatruotlon, 60 aa not to d6Peat the‘pwpoeea
       of the law.

               *We am of 'the oplnlen that the mattoP 4S exualaln&
         lnreatlgating aM oonelderlag 6x1 l66u6eaent of tuie, end
        deterriniug whether the Mm       16 llweud OF notj~-.aad,;r
         fouxd to.be lnmlld, to do the things 66 8u#orl+e&~bJ~J.~
       40 have property oovemd ~re~,m-ulleelad'~'~~'~~'.~
        .a8 that .the texss shemoa UT be ooll6oted,4l1~pertU~a          ~'
         to ‘county  bueineea.’   It vtrtrld seen thut ,if; is ‘aa’ mmh
         'county~busimse" to exanlne %nto, aecertain en4 Uatemla',
         en esss8amt     to be invalld~amd to have~the aam re-asgw&&
         3.na vulicl manner, as it 10 to Inspeat tax ~t%onr;*~~:,
         evldenae thereon, and d6tenrime~'cutd.equallsethe valuutloae;;
        which aattsrs are unquestionably county bualaesa andg~perly
        intrusted to the aoclllriarione~e    cow%, actfag 35,.a board of
         equa1itatiOn.*

             We conolud6, th6r6i0r6, that the Conmi68lonere Court
h      original furQds,ctlon upoa a propor t@pUcatioia by.the WC-
Pwr,       OP   upon   l.nf0mt10n            fuFnlrh6u   to   it   by.   the   Tek   A86686&
o"?l*att?~,to betertine the VaUity    or iaVtiidi%y Of a~& ir88688-
a8atfNoti      hearing of auoh application and evlbenae be-
uDfm it, the Cos8elssic3aersCourt should det6mUne that en Eaf#ema-
*t   Vas Invalid, it haa the paver to ounce1 suah aa a6s66aIU6nt
m4 order a reassessment Of the property 1nVolVed.
Mi     eon. Ches. A. 'Poach,page 6



                 This brlnga ua to the lamadlete quearlc~ w'xTn,S
.sb;   you present, namely, la the Conmdaaiomma       Court e\;Llw,nire::
       to reduoo the eaaeaamenta or oaaool aaaeaameata in psr::?
       our opinion la that the CollladaaLonera
                                             Court has no au&
       authorit;l. Thor8 era anlJ two kiada of aaaoaamenta, valid
       and l.llve11a.In other warda, thbro are not thme kIMa of
       aaaeamuenta, valid, mid     ai~3partially Invalid.
                 TheLa ~eleur e  ha 8ltt~ted b y th eNaotmNt   of
       &Mole   73&S& V. R. 0. S., to mower the Colmldaalonera
       court to raduoe ol'oanoel in @art la a ea a ma plwious4
                                                      nta
       ~madewithout fU8t   de~larlng   8~h   la8e88atent    imrelid, upon
       ~reppliaatlon~ob~,~fhiavethiPLi~~~~-
       iaad, 88 we ahell helwlMfter point out.        Thla arti       readJ
       aa follawar
                 'Inelloaaeavheroplwpmtye'-"               rlllgonthetis
            rolb~, whether rendmod     orullrander ?r , ourrentordellll-
            went, eppoera to hawe ken eaaeaaed et a oalwtlau
            @'4&XU' thN tht Pl~OOd \rgonOthm pm        bl NOh
            loo@lltyofalmilaPvallm,  orout ofplwportiontothe




           the ~el%gsnallaaoaamnta. Ia all ,NOh 068eai thO’-COppda-
            alol%aracourt aheu 'l¶eer  teatlmonyfrom 0ompotNt ,ud dir-
            lntereatedwltneaara,eMnymaka            auohperaim*lud
           Sndepeadeat 2.nveatlgatlon&a ma seam hboeaaa
           Padlent. If, after auoh lme &           tloa it eha3~gezto
            the CO~IIU~~~~O~CW~ Court that Noh e88086aiNta     were dl8-
            erlminetq,     or out of~pro~ortfon to the tex8ble rcrlueof
           ~a84 property, or that      raeaon   of the~depreoletlon of
           value of aame, ,orthatL        la fo r o ed
                                                     oolleotlen of the
           eooumaetxd asl~nt         tema, penektlea, latereat, a nd
            aoat? wuul6 he laeq3Si8ble ar uonf3.a.W,         th, Cmaak
            ~iNera Courtabay;uwler ita power aa~e~&3aM of Bqualicatbn,
            arakeau& adjuatmeata ea to laaeaaed values of auoh property
            a8 it amy detemiae to be -table          and just. And any
           P~viOua fixBqofvelue8         ofauahp%'qWtyfoCthe~~a
            bVOlved shall not tm *rea acljudloafa'es to the partionlar
            0888.
          Hon. Chea. A. foeoh, page 7


                   "Provided, that the State C0mptrollar shall be
               f'umlahsd with,e oertifhd    o~py of any order paaaed
               in ptriauaaoehereof, ad ahall ll~ae       the County
               AaaeaaOr4olleotor of Taxes, vho shall m&a the neoea-
               saryoormuti~nofhl.arolla.        Prodded further,that
               nothingherein&allbe       o~natrued ea euthorlalng  the
               'C0maiiai0aeraCourt to remit en&penalty, lntereat, 09
               ooata that.hwe aoorued, but all au0h penalty, intem3at,
*              end aoatQrmj@l be ooll.eotedon the adjusted ~aaeaawnt
I            ~..
               as MJ ba etithdicid by exlatlng lav.'

(I
4                    Tile ortiole appears upan its feoe to authorice the
':i      ~Cot&aaionera Cd.     to'kduoe exaeaaLte end uxmeaaozlable
          taluatlanaup0n tka appll0ation Of the taqmyer or the.IEax
          .Colleotoron esaeaa~ta    not deolamul to be Invalid by the
          :Cc3aKsaiolurs              or *a   Dlntriot Cour?t,and to
         ,.,tKa axted we             atatuto la auwtmatltu~.         I
::t       ,308.55, Art.                        pravidea~
                                                                '-.
 :                ;?The legfalatum ahell have no pow2 to~~releaae
               .~pd$ingoiah ar?to luthorl~.the zeleaa~"@     mxt3.w
  .         $&ta~~lawho~o     erin.pwtth4    iadebtddmm, 1hbUity
 :.,
  ;
3:             *,*bl&@ti;opaf any aorpm&ion or .bd%v%d@l, to ,jWa
               atj!#dB;~:*
                         ,to~aui$.o~.:er any alaKelpeilo-t+-                     *
               ftheral&*
                   Artiolo 8, soo. 10, of the ~c&latitutionprovidbir        ~'

                     9he Legislature shall have no povea to release the
                bbabitanta of, Or property in, any Oourrty,Olty Ortown
                free the payment of taxes levied for State Or o~uuty
               ‘purgesea, ~anleiala oeae of grart pub110 O~lamity~in any
                auah~oouat;p,~aity   or lmm, when auoh,releea@ muy be mnde
                by a-vote Of tv+thlrda     of.eaoh Houaq of the Leglalafiure."
Hon. Ches. A.,    ‘posoh,   page 8


            The queatlon ariaea, are delinquezi~tqa    en
Lnd)btedaeaa, obligation, or llablllty -thin tbe'w
of the laaguagb of the constitution quoted above? If not
an isbeytidaeaa or obligetlon, then obrioualydeliaquent
taxer-,+ititute a llabl~$ty, and the Leg1818ture.18
~qual~y~tithuut;pnrerfo -ears    auah llabllity unless
~on&+nDmnt~taxea      we tea or 80x-eyear8 paat due.
            Thl,ala thehold               in the 0980 of Pioneer
a.& 'Rbtiningco., 892 a. 'W.36            9, (cola.App.), rwuJ%
88 foll0vst
                "We do not atop to oonalder vhether e dellwuent
       '+a~ ia an ~lndebtedimaa~ or *obligtatlo&*within the
        6ith.bg of' the migwg0   Quoted, for that it 3.8a
         *.lhbilitj! amnot be doubt&.     OIUv8l' V,-Olty Of
        lhua~n, .93 .%x. 6,    34..8.W. 940, ,943;City of Her&-
        &te.v. mtta,     87 vex. 14, ~6 S. W. 619.”
        1:”~. ,~.. .’
             ‘.’An eaaQaamQnt.of .pxqwrty la N lnU8pumble
                 to the valldity.of a tax;aM    in??We*.the
                     llat of~tbe prepex+tymbjiet ~tor*ae*ament
                       Solloua 5n order a l~v,, tnwWleotl.on,
                                 end dl@aot        atop   lntha       pro0088
                            VI neoill, 109 &W&M)           z.lO% ~'
        _i, ,.
           .~Itla oommlti in the 8lWxmaat ,offaota.~8aib-
alttul-bp gou't;hetthe80 8asentlel atlpawm    t&ken by the ""
tiaeaaor end the .CoamU.aalowr8Court (Board of EQualiMtlN).




                                                             the maeaoua

               We do oonoi'ude,      houwQr,       that thn Cmalaalonera
'@$'     hpa k'iSbiOt%On,       lQXU% 8pPliOBti~      Of~thO      -        wild
      ax&eaaeaaWPt ,$amade, to dotemine u&m auoh~haaring
  \).=a aaaessment be rmlid or invalid, end may oonalder
 1x0~   Ches. A. Tosch, page 9


  the question of gross and disorlmlnstory over-valuation;
  and if found to ba Invalid, to aanoel suoh assessment end
  order the aaaeasor to CbBapeaa suoh property. Them is
-)no question thet the.Dlatx%ot Court haa~jurladiatlon end
  paver to peas upon the validity of an eaa8aam8nt baaed won
  exoeaslve valuation. in a atit for the oolleotlon of delln-
  puent t+es, or in a,direat eotlon by the owner and taxpayer
  to oantielthe aaaeaam8nt; and lf edjudg8d to,ba invalid,
               WY be had. State v. Riohaxdaon, &I S. W. (26) 10%.
  reeaaeaaitte~t
  we era of the opinion that a taxpayer end wner.vho feels that
  his oonatltutlona~ right of equal and tirm    taxatiqn guaran-
  teed to him under the Conatltutlon haa b+z vlolatad by en
  exoeaalve and unwarranted v8luatlon plewd won hls property,
  may have the aam reoonaldered by th8 Cos&aaioILdfa* Court,
  upon properep~liaati?n~and hearing; and lf auoh saaeaaamnt
  M lewd invalld.dforNch reason, to order the asaeaament
  ga@oelled,.end the property reaaaeaaed; and you are aooordhgly
  ao edv$aed. The~ConnalaaloneraCourt, howOVer, hca no authority
  to msz8ly reduoe or edjuat auoh an aaaeaam8nt.
    I        We doubt'the propyidy of our atte&       to lay
 do&~&yiiril~ble~rul.~s .ea~apattern far tht,'C  22 ~aaionera
 ,oara;t
       3n.dQtQl-laing the 0aiidity of asa~Qasaienta~~for
                                                       di
 paoeaalty aaoh oeae,wQl peat upon it8 own fao$a w&l the
 aufiYbienaythereof,  but our geaaral~vieua may be-athered
 ~'bhet~we    have aaid ,ebowe.
                                     very t,rulyspurs
                                 ATlwREY   ORRRRAL OF TBSJAS